            Case 1:20-cv-00607-DAD-EPG Document 5 Filed 06/17/20 Page 1 of 3



 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9
     JARROD GORDON,                               Case No. 1:20-cv-00607-EPG (PC)
10
                     Plaintiff,                   FINDINGS AND RECOMMENDATIONS,
11                                                RECOMMENDING THAT THIS CASE BE
           v.                                     DISMISSED, WITHOUT PREJUDICE,
12                                                BECAUSE OF PLAINTIFF’S FAILURE
     VEGA, et al.,                                TO PROSECUTE AND FAILURE TO
13                                                COMPLY WITH COURT ORDERS
                 Defendants.
14                                                OBJECTIONS, IF ANY, DUE WITHIN
                                                  FOURTEEN DAYS
15
                                                  ORDER FOR CLERK TO ASSIGN A
16                                                DISTRICT JUDGE
17
            Jarrod Gordon (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
18
     action filed pursuant to 42 U.S.C. § 1983.
19
            Plaintiff filed the complaint commencing this action on April 29, 2020 (ECF No. 1), but
20
     he did not pay the filing fee or file an application to proceed in forma pauperis. Accordingly,
21
     on April 30, 2020, the Court gave Plaintiff forty-five days to either pay the filing fee or submit
22
     an application to proceed in forma pauperis. (ECF No. 3). The Court warned Plaintiff that
23
     “[f]ailure to comply with this order will result in dismissal of this action.” (Id. at 1).
24
            The forty-five-day deadline has expired, and Plaintiff has not paid the filing fee or filed
25
     an application to proceed in forma pauperis. Accordingly, the Court will recommend that this
26
     case be dismissed, without prejudice, because of Plaintiff’s failure to prosecute and failure to
27
     comply with a court order.
28


                                                      1
            Case 1:20-cv-00607-DAD-EPG Document 5 Filed 06/17/20 Page 2 of 3



 1           “In determining whether to dismiss a[n] [action] for failure to prosecute or failure to
 2   comply with a court order, the Court must weigh the following factors: (1) the public’s interest
 3   in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
 4   prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the
 5   public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d
 6   639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).
 7           “‘The public’s interest in expeditious resolution of litigation always favors dismissal.’”
 8   Id. (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly,
 9   this factor weighs in favor of dismissal.
10           As to the Court’s need to manage its docket, “[t]he trial judge is in the best position to
11   determine whether the delay in a particular case interferes with docket management and the
12   public interest…. It is incumbent upon the Court to manage its docket without being subject to
13   routine noncompliance of litigants....” Pagtalunan, 291 at 639. Here, Plaintiff’s failure to pay
14   the filing fee or file an application to proceed in forma pauperis, despite being ordered to do so
15   by the Court, is delaying this case and interfering with docket management. Therefore, the
16   second factor weighs in favor of dismissal.
17           Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in
18   and of itself to warrant dismissal.” Id. at 642 (citing Yourish, 191 F.3d at 991). However,
19   “delay inherently increases the risk that witnesses’ memories will fade and evidence will
20   become stale,” id. at 643, and it is Plaintiff's failure to follow this Court’s order that is causing
21   delay. Therefore, the third factor weighs in favor of dismissal.
22           As for the availability of lesser sanctions, at this stage in the proceedings there is little
23   available to the Court which would constitute a satisfactory lesser sanction while protecting the
24   Court from further unnecessary expenditure of its scarce resources. Considering Plaintiff’s
25   incarceration and his failure to pay the filing fee, it appears that monetary sanctions are of little
26   use. And, given the stage of these proceedings, the preclusion of evidence or witnesses is not
27   available. Additionally, because the dismissal being considered in this case is without
28   prejudice, the Court is stopping short of using the harshest possible sanction of dismissal with

                                                        2
            Case 1:20-cv-00607-DAD-EPG Document 5 Filed 06/17/20 Page 3 of 3



 1   prejudice.
 2          Finally, because public policy favors disposition on the merits, this factor weighs
 3   against dismissal. Id.
 4          After weighing the factors, the Court finds that dismissal without prejudice is
 5   appropriate. Accordingly, the Court HEREBY RECOMMENDS that:
 6                1. This action be dismissed, without prejudice, based on Plaintiff's failure to
 7                   prosecute and failure to comply with a court order; and
 8                2. The Clerk of Court be directed to close this case.
 9          These findings and recommendations will be submitted to the United States district
10   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
11   fourteen (14) days after being served with these findings and recommendations, Plaintiff may
12   file written objections with the Court. The document should be captioned “Objections to
13   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
14   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
15   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
16   (9th Cir. 1991)).
17          Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
18   judge to this case.
19
     IT IS SO ORDERED.
20

21
        Dated:      June 17, 2020                               /s/
22                                                        UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28


                                                      3
